         Case 2:17-cv-10721-JTM-JVM Document 180-1 Filed 01/07/20 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF LOUISIANA

  RENATA SINGLETON,
  MARC MITCHELL,
  LAZONIA BAHAM,
  JANE DOE,
  TIFFANY LACROIX,
  FAYONA BAILEY,
  JOHN ROE, and                                 CIVIL ACTION NO. 2:17-cv-10721
  SILENCE IS VIOLENCE,

         Plaintiffs,                            JUDGE: JANE TRICHE MILAZZO

             v.
                                                MAGISTRATE: JANIS VAN MEERVELD
  LEON CANNIZZARO, in his official
  capacity as District Attorney of Orleans
  Parish and in his individual capacity;

  DAVID PIPES,
  IAIN DOVER,
  JASON NAPOLI,
  ARTHUR MITCHELL,
  TIFFANY TUCKER,
  MICHAEL TRUMMEL,
  MATTHEW HAMILTON,
  INGA PETROVICH,
  LAURA RODRIGUE,
  SARAH DAWKINS, and
  JOHN DOE,
  in their individual capacities;

         Defendants.

       PLAINTIFFS’ INITIAL DISCLOSURES PURSUANT TO FED. R. CIV. P. 26(a)(1)

       Plaintiffs hereby make the following disclosures to Defendants pursuant to Rule 26(a)(1) of the

Federal Rules of Civil Procedure. Plaintiffs reserve the right to supplement and/or amend these disclosures

as appropriate as discovery and investigation regarding the claims proceed.




                                                                                                       1
        Case 2:17-cv-10721-JTM-JVM Document 180-1 Filed 01/07/20 Page 2 of 7




     I. Individuals Likely To Have Discoverable Information under Fed. R. Civ. P.26(a)(1)(A)(i):

       Plaintiffs believe that the following individuals are likely to have discoverable information that

Plaintiffs may use to support their claims and defenses in this case. Plaintiffs will continue their

investigation regarding which other individuals may have discoverable information relevant to this case

and reserve the right to supplement this disclosure as discovery progresses.


       1.   All current and former employees of the Orleans Parish District Attorney’s Office, including

   Individual Defendants Graymond Martin, David Pipes, Iain Dover, Jason Napoli, Arthur Mitchell,

   Tiffany Tucker, Michael Trummel, Matthew Hamilton, Inga Petrovich, Laura Rodrigue, Sarah

   Dawkins and John Doe. Their names and addresses are known to Defendants. Current and former

   employees are likely aware of the challenged policies in this case, including but not limited to: (1)

   Orleans Parish District Attorney’s Office’s specific role in creating and implementing the challenged

   policies; (2) how employees and/or agents were instructed to implement these policies and how they

   did in fact implement these policies; (3) when and how the policies were formed; (4) how the policies

   were portrayed in both internal and external program documents; (5) what documents exist that might

   detail the existence, origins, and/or implementation of the policies; (6) whether and how the policies

   have changed over time; and (7) how the policies were carried out in individual cases.


       2.   Defendant Leon Cannizzaro. His contact information is known to Defendants. Defendant

   Cannizzaro is likely aware of the challenged policies in this case, including but not limited to: (1) the

   Orleans Parish District Attorney’s Office’s specific role in creating and implementing the challenged

   policies; (2) how employees and/or agents were instructed to implement these policies and how they

   did in fact implement these policies; (3) when and how the policies were formed; (4) how the policies


                                                    2
           Case 2:17-cv-10721-JTM-JVM Document 180-1 Filed 01/07/20 Page 3 of 7



      were portrayed in both internal and external program documents; (5) what documents exist that might

      detail the existence, origins, and/or implementation of the policies; (6) whether and how the policies

      have changed over time; and (7) how the policies were carried out in individual cases.


          3.   Plaintiffs Renata Singleton, Marc Mitchell, Tiffany LaCroix, Fayona Bailey, Lazonia Baham,

      John Roe, and Jane Doe are likely to have knowledge regarding the allegations set out in the Second

      Amended Complaint, including how the challenged policies were carried out in their individual cases

      and their damages as a result. Contact through counsel. 1


          4.   Tamara Jackson, Executive Director of Silence Is Violence (“SIV”), is likely to have

      knowledge regarding the allegations set out in the Second Amended Complaint, including how the

      challenged policies were carried out in individual cases, resources expended by SIV to address

      Defendants’ conduct, and SIV’s damages. Contact through counsel.


          5.   Yolunda LaCroix, mother of Tiffany LaCroix. Ms. Lacroix is likely to have knowledge

      regarding the allegations set out in the Second Amended Complaint, including the emotional distress

      and other damages suffered by Plaintiff Lacroix. Contact through counsel.


          6.   Anthony J. Ibert of J.C. Lawrence and Associates: 303 South Broad Street, New Orleans, LA

      70119; phone number: 504-822-1359. Attorney Ibert represented Plaintiffs Tiffany LaCroix and

      Fayona Bailey. He is likely aware of how the challenged policies were implemented in their respective

      cases and damages they suffered as a result.




1
    Anonymous Plaintiffs will be disclosed once an appropriate protective order is in place.
                                                     3
         Case 2:17-cv-10721-JTM-JVM Document 180-1 Filed 01/07/20 Page 4 of 7



       7.   Attorney David Anderson of International Legal Foundation: 315 West 39th St. Rm 507, New

   York, New York 10018; phone number: 707-386-0478. Attorney Anderson represented Plaintiff Jane

   Doe. He is likely aware of how the challenged policies were implemented in her case and damages

   she suffered as a result.


       In addition, Plaintiffs note that discovery is ongoing and reserve the right to supplement these

disclosures pursuant to Federal Rule of Civil Procedure 26(e). Plaintiffs also incorporate by reference any

other individuals disclosed by other parties in this matter.


    II. Documents Relevant to Disclosing Party's Claims or Defenses under Fed. R. Civ. P.
26(a)(1)(A)(ii):

   Plaintiffs submit the following description of documents, electronically stored information or tangible

things in their personal possession, custody or control that they may use to support their claims or defenses,

by category:


       1.   Public records, criminal case files and government documents concerning the prosecution of

   cases by the Orleans Parish District Attorney’s Office.


       2.   Newspaper articles and other media coverage of the Orleans Parish District Attorney’s Office.


       3.   Financial documents concerning out-of-pocket expenses incurred by Plaintiffs as a result of

   the challenged policies.


       4.   Filings, correspondence and non-privileged documents prepared on behalf of Plaintiffs Doe,

   Lacroix, and Bailey by their respective attorneys in relation to the challenged policies.


       5.   Documents related to attorney’s fees incurred by Plaintiffs Doe, LaCroix, and Bailey and

   alleged to be recoverable as damages.
                                                      4
         Case 2:17-cv-10721-JTM-JVM Document 180-1 Filed 01/07/20 Page 5 of 7



    III. Computation of Damages under Fed. R. Civ. P. 26(a)(1)(A)(iii):

    Individual Plaintiffs seek the full amount of relief available to them under the law including

compensatory damages and punitive damages in an amount to be determined by a jury at trial. In addition

to damages for emotional distress and mental anguish, the compensatory damages sought shall include

out-of-pocket losses related to lost employment or wages and attorneys’ fees. A calculation for each

Individual Plaintiffs’ out-of-pocket losses shall be supplemented later in discovery.


        Plaintiff SIV claims damages in an amount equal to the economic loss it has suffered as a result of

its investigatory activities related to Defendants’ unlawful conduct and its efforts to counteract

Defendants’ conduct. SIV claims damages in an amount sufficient to compensate it for the time and

resources that it has diverted from other activities related to its mission as a result of Defendants’ actions.

Such damages include staff time, out-of-pocket expenditures, and other expenses. SIV will also seek

compensation for the necessary time it will take to monitor and counteract the ongoing effects of

Defendants’ conduct. SIV also seeks damages as compensation for the frustration of its mission caused

by Defendants’ unlawful actions. SIV has not performed a precise calculation of all of its damages, but

this information will be supplemented.


    IV. Insurance Agreements under Fed. R. Civ. P. 26(a)(1)(A)(iv):

        Plaintiffs are not aware of any insurance agreement under which the insurer may be liable to

satisfy part or all of the judgment, if entered, in this action.


                                      [SIGNATURE PAGE FOLLOWS]




                                                        5
        Case 2:17-cv-10721-JTM-JVM Document 180-1 Filed 01/07/20 Page 6 of 7




       Respectfully submitted this 16th day of August, 2019,

                                                          /s/Ryan Downer
Somil Trivedi                                             Ryan Downer
Admitted pro hac vice                                     Katherine Chamblee-Ryan
American Civil Liberties Union Foundation                 Olevia Boykin
915 15th Street NW                                        Admitted pro hac vice
Washington, DC 20005                                      Civil Rights Corps
Tel: (202) 715-0802                                       910 17th Street NW
strivedi@aclu.org                                         Washington, D.C. 20006
                                                          Tel. (202) 656-5198
Mariana Kovel                                             ryan@civilrightscorps.org
Admitted pro hac vice                                     katie@civilrightscorps.org
American Civil Liberties Union Foundation                 olevia@civilrightscorps.org
125 Broad Street, 18th Floor
New York, NY 10004                                        Bruce Hamilton
Tel: (646) 905-8870                                       La. Bar No. 33170
                                                          ACLU Foundation of Louisiana
                                                          New Orleans, LA 70156
                                                          Tel. (504) 522-0628
                                                          bhamilton@laaclu.org

                                                          Michael S. Blume
                                                          Venable LLP
                                                          1270 Avenue of the Americas
                                                          24th Floor
                                                          New York, NY 10020
                                                          Tel: (212) 370-5500

COUNSEL FOR PLAINTIFFS




                                                  6
         Case 2:17-cv-10721-JTM-JVM Document 180-1 Filed 01/07/20 Page 7 of 7



                                     CERTIFICATE OF SERVICE

I hereby certify that on this 16th day of August, 2019, a copy of the foregoing was sent via electronic mail

to Matthew Paul, Counsel for Defendants.


                                                                                         /s/Ryan Downer
                                                                                     Counsel for Plaintiffs




                                                     7
